DETAILED ACTION
1.	This office action is in response to application 17/213,761 filed on 3/26/2021. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0037500 (hereinafter Kirshenbaum) in view of US 2017/0109247 (hereinafter Nakajima).

As for claim 1 Kirshenbaum discloses: determining for each file chunk of a file (See paragraphs 0028 and 0029 note the files are divided into chunks), ownership of each file chunk based on metadata of a corresponding file chunk (See paragraphs 0032, 0035 note the system uses access control list at the node level and the chunk stored in the particular node), wherein ownership of file chunks of the file is distributed across storage nodes of a storage system (See paragraphs 0001 and 0157); receiving, from the owner of the file chunk, location information for the file chunk (See paragraphs 0042 and 0075 note the nodes contain location information for the chunk as well as other identifying information); and wherein the determining, the receiving and the accessing are executed through a processor of the storage system (See paragraph 0216).
While Kirshenbaum discloses: accessing and receiving (See paragraph 0035). Kirshenbaum however does not explicitly disclose: accessing file chunks of the file as directed by each of the determined owners. Nakajima however explicitly discloses: accessing file chunks of the file as directed by each of the determined owners (See paragraphs 0045-0047 note the system uses a hash calculation to access and retrieve data from the primary node unless there is a failure in which case the primary node will further direct to the secondary/mirror node). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Nakajima into the system of Kirshenbaum. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Nakajima’s teaching would enable users of the Kirshenbaum system to access and retrieve data more efficiently. 

As for claim 2 the rejection of claim 1 is incorporated and further Kirshenbaum discloses: wherein the determining includes performing a hash calculation on an identifier of the file and an offset of the file chunk (See paragraphs 0030 and 0050-0051 note the system uses the content and the offset to make the determination).

As for claim 3 the rejection of claim 1 is incorporated and further Kirshenbaum discloses: wherein each storage node includes multiple owners (See paragraphs 0032 and 0035 note the access control list includes multiple entities/owners that can perform data access, retrieval and modification of data).

As for claim 4 the rejection of claim 1 is incorporated and further Kirshenbaum discloses: wherein differing ones of the plurality of storage nodes of the storage system contain differing owners for differing file chunks of the file (See paragraphs 0029-0032 note the access control list applies to the chunk, therefore access can be granted to chunks without granting access to the entire file).

As for claim 6 the rejection of claim 1 is incorporated and further Nakajima discloses: wherein the ownership distributed across the storage nodes directs data recovery in case of failure of a storage node (See paragraphs 0042 and 0048).

As for claim 7 the rejection of claim 1 is incorporated and further Kirshenbaum discloses: wherein the determining for each file chunk is not centralized in the storage system (See paragraphs 0012 and 0051-0053 note the system keeps track of each chunk individually).

Claims 8, 9 and 11-13 are method claims substantially corresponding to the method of claims 1, 3, 2, 7 and 6 respectively and are thus rejected for the same reasons as set forth in the rejection of claims 1, 3, 2, 7 and 6.

Claims 14 and 15 are system claims substantially corresponding to the method of claims 1 and 6 respectively and are thus rejected for the same reasons as set forth in the rejection of claims 1 and 6.

As for claim 16 the rejection of claim 14 is incorporated and further Kirshenbaum discloses: each of the plurality of storage nodes configured to apply a result of the hash calculation to a lookup table, to determine an owner having the location information (See paragraph 0169 note the system uses lookup request to determine which node contains the information).

As for claim 17 the rejection of claim 14 is incorporated and further Kirshenbaum discloses: wherein the result of the hash calculation indicates one of the plurality of storage nodes having the owner (See paragraph 0183).

As for claim 19 the rejection of claim 14 is incorporated and further Kirshenbaum discloses: wherein each of the plurality of storage nodes including a logical construct of a compute agent holding storage information (See paragraphs 0032-0037 note the user does not see how the system locates the data via chunks only that the data is retrieved).

As for claim 20 the rejection of claim 14 is incorporated and further Kirshenbaum discloses: wherein each storage node of the plurality of storage nodes includes flash memory and wherein each storage node includes multiple owners. (See paragraphs 0032, 0035 0217 note flash memory of paragraph 0217).









5.	Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum and Nakajima as applied to claims 1 and 14 above, and further in view of US 10/262,023 (hereinafter Kuang).

As for claims 5 and 18 the rejection of claim 1 is incorporated and further Kuang discloses: wherein the metadata includes an inode number of the file and an offset of the file chunk (See column 14 lines 1-25). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Kuang and Nakajima into the system of Kirshenbaum. The modification would have been obvious because the three references are concerned with the solution to problem of memory management and Kuang uses inodes to have more control at the chunk level, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Kuang’s teaching would enable users of the Kirshenbaum and Nakajima system to access and retrieve data more efficiently. 






Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        October 21, 2022